DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/01/2021 has been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Claims 1-18, filed on 06/18/2021, are under consideration. Claims 3-18 are amended to remove multiple dependencies and no claims are added or canceled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

NOTE: 	the proposed changes to the claims intend to overcome lack or clarity issues, such as correcting antecedent basis and connecting claim limitations, as well as remove indefinite language (such as preferably). No changes are made to affect the scope of the claimed limitations.
 
The claims are amended as follows: 
Claim 1. 	A process for producing butadiene from ethanol, comprising at least the following steps: 
 	a) a step of converting ethanol into acetaldehyde, to produce an ethanol/acetaldehyde effluent,  wherein the step of converting ethanol into acetaldehyde is carried out in at least one reaction section (A) fed with a stream comprising the ethanol and operated in the presence of a catalyst (Ca); 
 	b) a butadiene  producing step  carried out in at least one reaction-regenerative section in which are simultaneously performed a reaction step and a regeneration step in (n+n/2) fixed-bed reactors, n being an integer equal to 2 or a multiple thereof, said (n+n/2) fixed-bed reactors each comprising at least one fixed bed of a catalyst (Cb), said (n+n/2) fixed-bed reactors functioning in parallel and in sequence so that said reaction step starts in each of said reactors with a time shift equal to half of the catalytic cycle time of said catalyst (Cb), said reaction-regenerative section comprising a regeneration loop for inert gas and at least one regeneration loop for a gas stream comprising oxygen, and so that, at each instant: 
  		b1) said reaction step is operated in n of said fixed-bed reactors, n being as defined above , fed at least with a fraction of said  comprising butadiene, and 
 		b2) said regeneration step is operated in n/2 of said fixed-bed reactors for a total time equal to half of the catalytic cycle time of said catalyst (Cb), and comprises the following four successive phases: 
 			i) [[.]] a stripping phase operated at a temperature of between 300 and 400°C, under a stream of inert gas, said phase i) starting on conclusion of the reaction step b1); and then 
 			ii) [[.]] a first combustion phase operated on conclusion of phase i) under a gas stream comprising said inert gas and oxygen in a content of less than or equal to 1 vol% relative to the total volume of said gas stream, at a temperature of between 300 and 450°C; and then 
 			iii) [[.]] a second combustion phase operated on conclusion of the first combustion phase ii) under a gas stream comprising said inert gas and oxygen in a content of greater than or equal to 2 vol% relative to the total volume of said gas stream, at a temperature of between 390 and 550°C; and then 
 			iv) [[.]] a final stripping phase operated at a temperature of between 550°C and 300°C, under a stream of said inert gas.  

Claim 2. 	The process as claimed in claim 1, in which the reaction section of step a) is operated at a temperature of between 200 and 500°C or between 250°C and  or between 0.1 and 0.5 MPa or between 0.1 and 0.3 MPa.  
Claim 3. 	The process as claimed in claim 1, in which said fixed-bed reactors used in said reaction step b1) are also fed with [[a]] an additional supply of ethanol and/or a supply of acetaldehyde, the feed flow rates being such that the mole ratio between the total molar amount of ethanol relative to the total molar amount of acetaldehyde entering said fixed-bed reactors of said reaction step b1) is between 1 and 5.  
NOTE: see pg. 11 line 22 to pg. 12 line 3 (or [0065] of the instant PGPub) of the instant specification for support of above amendment.
 Claim 7. 	The process as claimed in claim 1, in which the catalytic cycle time of said catalyst (Cb) for the butadiene conversion step b) is greater than or equal to 1 day or  greater than or equal to 6 days, and less than or equal to 20 days or less than or equal to 15 days.  
Claim 8. 	The process as claimed in claim 1, in which the inert gas of the regeneration step b2) is nitrogen, carbon dioxide (CO2) or mixtures thereof.  
Claim 10. 	The process as claimed in claim 1, in which the flow rate of inert gas of said stripping phase i) is between 0.5 and 1.5 Nm3/h/kg of catalyst or equal to 1 Nm3/h/kg of catalyst.  
Claim 11. 	The process as claimed in claim 1, in which said first combustion phase ii) is operated under a gas stream comprising an oxygen content of between 0.1 and 1 vol% or between 0.3 and 0.7 vol%, relative to the total volume of said gas stream.  

Claim 13. 	The process as claimed in claim 1, in which said first combustion phase ii) is operated at a flow rate of gas stream of between 3.5 and 5.0 Nm3/h/kg of catalyst or between 3.8 and 4.6 Nm3/h/kg of catalyst.  
Claim 14. 	The process as claimed in claim 1, in which said second combustion phase iii) is operated under a gas stream comprising an oxygen content of between 2 and 20 vol% or between 2 and 10 vol% or between 4 and 8 vol%, relative to the total volume of said gas stream.  
Claim 16. 	The process as claimed in claim 1, in which said second combustion phase iii) is operated at a flow rate of gas stream of between 2.5 and 3.5 Nm3/h/kg of catalyst or between 2.7 and 3.0 Nm3/h/kg of catalyst.  
Claim 17. 	The process as claimed in claim 1, in which said final stripping phase iv) is operated on a temperature decrease ramp of 50 to 150°C/h followed by a phase at a constant temperature of between 300 and 400°C or between 330 and 370°C.  
Claim 18. 	The process as claimed in claim 1, in which said final stripping phase iv) is operated under a stream of said inert gas, at a flow rate of between 0.5 and 1.5 Nm3/h/kg of catalyst or equal to 1 Nm3/h/kg of catalyst.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or suggestion for a method to make butadiene from an ethanol feed, through an acetaldehyde intermediate, wherein the reaction is carried out in (n+n/2) fixed bed reactors (e.g. 3 fixed bed reactors for n=2) wherein the three reactors are operated in a time shift equal to half the catalytic cycle of catalyst (Cb), such that at each instant: n reactors are being operated to make butadiene from acetaldehyde for a time equal to the catalytic cycle of catalyst (Cb), and n/2 reactors are being generated for a time equal to half the catalytic cycle time of catalyst (Cb).
The instant invention allows constant and stable production of butadiene by using the reaction-regeneration cycle to regenerate n/2 reactors during operation of n reactors which compensates for fouling problems that reduce catalytic activity (see pg. 5 lines 1-29).
The closest prior art that discloses making butadiene from ethanol, through acetaldehyde intermediate, wherein the butadiene producing is carried out in plural parallel fixed bed reactors is Burla et al. (Burla, Jonathan; Fehnel, Ross; Louie, Philip; and Terpeluk, Peter, "TWO-STEP PRODUCTION OF 1,3-BUTADIENE FROM ETHANOL" (2012). Senior Design Reports (CBE). 42.  https://repository.upenn.edu/cbe_sdr/42)—see Figure 2 on pg. 11, labels R-101-A to R-10-D, and Figure 4 on pg. 15 and labels R-301-A to T-301-D. For catalyst generation, Burla suggests a 5 day catalyst life time and 30 hours of downtime/offline time during which catalyst regeneration and carbon burn are carried out for 6 hours (section 7.4, pg. 42-43, and Figure 11. This reference suggests using 3 reactors for continuous butadiene production while regenerating the 4th reactor (section 7.4). Burla is silent about the number of reactors being n+n/2 with n being 2 or a multiple thereof (e.g. 3 or 5 but not 4) and about the regeneration total time being equal to half of the catalytic cycle for catalyst (Cb) (e.g. 30 hours in Burla does not equal half the catalyst life time of 5 days). 

Furthermore, the alternation/sequencing of plural catalytic reactors between reaction and generation for uninterrupted reactions is disclosed by Van Horn et al. (US 2,357,365). This system is intended for naphtha reforming and the catalyst regeneration method are not similar to those claimed in b2) i)-iv) in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772